



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Wilder,







2006 
          BCCA 1



Date: 20060103





Docket: CA031910

Between:

Regina

Respondent

And

Dara M. Wilder

Appellant












Before:


The 
          Honourable Madam Justice Southin




The 
          Honourable Madam Justice Rowles




The 
          Honourable Madam Justice Ryan








D. 
          Wilder


Appearing in person




L. 
          Smith and V. M. Kenda


Counsel for the Respondent (Crown)




Place 
          and Date of Hearing:


Vancouver, British Columbia




21st, 22nd, 23rd, 24th and 25th November, 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




3rd January, 2006








Reasons 
          dismissing the appeal by
:




The 
          Honourable Madam Justice Southin




Reasons 
          concurring in the result by:




The 
          Honourable Madam Justice Rowles  (P. 32, para. 70)




Concurred 
          in by:




The 
          Honourable Madam Justice Ryan





Reasons for Judgment of the Honourable Madam Justice 
    Southin:

[1]

The appellant appeals from his conviction by Romilly J. on 17th December, 
    2003, on seven counts of fraud upon Her Majesty and one count of possession 
    of monies obtained by fraud, all in an indictment preferred 28th November, 
    1990.

[2]

By way of illustration of the counts of fraud upon Her Majesty, I quote 
    count 1:

Dara 
    M. Wilder, formerly a resident in the Province of British Columbia, now residing 
    in Bellingham, in the State of Washington, United States of America; ...

stand[s] 
    charged that [he]:

Count 1
:   Between the 19th day of September, 1984 and the 
    13th day of October, 1984, at the City of Vancouver, in the Province of British 
    Columbia, and elsewhere in Canada, did by deceit, falsehood, or other fraudulent 
    means defraud Her Majesty The Queen in right of Canada of the sum of at least 
    $8,000,000.00, by issuing certificates signed by Michael B. Richards, Dara 
    M. Wilder and Gerald M. Byerlay to the National Bank of Canada certifying 
    that total scientific research expenditures within the meaning of Section 
    194 of the Income Tax Act, R.S.C. 1952, Chapter 148, (as amended), in the 
    amount of not less than $20,007,160.00 was spent or incurred by Canadian Bio-Mass 
    Research Inc. between the 30th day of October, 1983 and the 1st day of October, 
    1984, which certificates were deceitful, false or fraudulent in that the amount 
    spent or incurred was $2,288,720.00 United States of America currency, and 
    did thereby commit an offence contrary to Section 338(1)(a) of the Criminal 
    Code, R.S.C. 1970, Chapter C-34 [now Section 380(1)(a) of the Criminal Code, 
    R.S.C. 1985, Chapter C‑46].

[3]

Count 2, along the same lines, also refers to monies allegedly spent 
    by Canadian Bio-Mass Research Inc.  In counts 3, 4 and 5, the company which 
    allegedly expended research funds was Coastal Natural Resources Research Inc. 
    and the project was known as the "Fly Ash Project", and in counts 
    6 and 7, also referring to Coastal Natural Resources Research Inc., the project 
    was known as the "Hydro Petroleum Project".

[4]

Each of the counts is founded upon an allegedly false certificate intended 
    to take advantage improperly of the Scientific Research Tax Credit Program 
    (Part VIII of the
Income Tax Act
, enacted by the
Income 
    Tax Amendment Act
, S.C. 1984, c. 1, s. 95(1)).  The reader interested 
    in the ins and outs of Part VIII may find it comprehensively described by 
    the learned trial judge in the opening passages of his reasons for judgment, 
    2003 BCSC 1840.

[5]

Two of these projects, the Bio-Mass Project and the Fly Ash Project, 
    had what might be considered a legitimate beginning.  James Breitzman, the 
    principal of a company called Hydro Fuels Inc., and James Russ were American 
    engineers who had between them substantial experience in projects designed 
    to transmute waste materials such as fly ash from coal into useful gases (bio-mass) 
    and to extract from coal fly ash minerals which remain in the ash after it 
    is burned for producing energy (the Fly Ash Project).  In 1983, or early 1984, 
    Russ, who was also an inventor and a consultant to Hydro Fuels Inc., saw an 
    advertisement in a trade journal for a piece of machinery he thought might 
    be useful in his work.  The advertiser was a company called Vardax whose principal 
    was the appellant.  Russ got in touch with the appellant and, one thing leading 
    to another, various "agreements" were entered into for the supply 
    of machinery and services for both projects.  The appellant was the principal 
    mover of the projects.

[6]

But as the learned judge found, the amount of money either paid or 
    agreed to be paid to Hydro Fuels Inc. by the companies named in the certificates 
    signed by the appellant bore no rational relationship to the ultimate assertions 
    of expenditure in the certificates mentioned in the counts.

[7]

The so-called Hydro Petroleum Project had nothing to do with Messrs. 
    Russ and Breitzman.  It was an alleged project for the extraction of oil from 
    the Alberta tar sands, a worthy endeavour had it been other than a ruse 
    to get large benefits from the SRTC scheme.  The learned judge addressed counts 
    6 and 7 in paragraphs 126-135 of his reasons.

[8]

On the 12th September, 1984, Canadian Bio-Mass Research Inc., as Vendor, 
    entered into an agreement with Darrel Donen, as Agent for the Investors identified 
    in Schedule "A" of that agreement, and the National Bank of Canada, 
    as Escrow Agent, in these terms:

WHEREAS 
    the Vendor and each of the Investors has executed an Agreement whereby each 
    Investor agrees to purchase from the Vendor a negotiable promissory note, 
    redeemable as provided for in the said Agreement and promissory note, which 
    negotiable promissory note is intended to carry with it a scientific research 
    tax credit, as that term is referred to in
The Income Tax Act
(Canada), 
    (the SRTC Note) a form of which Agreement is hereto annexed as Schedule "B".

AND 
    WHEREAS the SRTC Note(s) of the Investor(s) have been redeemed in accordance 
    with their terms and the terms of the said Agreement.

AND 
    WHEREAS under the said Agreement, the Vendor agreed to designate, for the 
    benefit of each Investor as a scientific research tax credit, an amount in 
    respect of the SRTC Note equal to the total consideration received by the 
    Vendor from the Investor for the purchase of the SRTC Note, by the Vendor 
    duly completing and filing the prescribed form under s. 194(4) of
The Income 
    Tax Act
(Canada), on the same day as the notes are purchased.

AND 
    WHEREAS under the provisions of
The Income Tax Act
(Canada), the Vendor 
    must either make qualifying scientific research and development expenditures, 
    acquire qualifying scientific research and development securities or pay an 
    appropriate amount of tax under Part VIII of
The Income Tax Act
(Canada).

AND 
    WHEREAS Donen is agent for the Investors identified in Schedule "A" 
    and as such has authority to enter into this Escrow Agreement on their behalf.

NOW 
    THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the covenants, 
    agreements and warranties herein set forth and the payment of the sum of ONE 
    DOLLAR ($1.00) by each of the parties hereto to the others (receipt and sufficiency 
    of which by each of the parties hereto is acknowledged), the parties hereby 
    respectively covenant and agree as follows:

1.         
    Donen warrants that he is the agent for the Investors identified in Schedule 
    "A" and has authority to enter into this Escrow Agreement on their 
    behalf.

2.         
    The Vendor and Donen hereby appoint the Escrow Agent as the Escrow Agent hereunder 
    and the Escrow Agent hereby accepts such appointment.

3.         
    The Vendor shall deposit on closing of the Purchase Agreement referred to 
    in Schedule "B" with the Escrow Agent at Vancouver, British Columbia, 
    or Winnipeg, Manitoba, Canada,

"DD"                                         
    $5,223,250.00
DOLLARS, "
JF" 
    "DW"

representing 
    Fifty (50%) per cent of the total consideration received from all Investors 
    under each Agreement which sum represents the Part VIII tax liability of the 
    Vendor hereunder.

4.         
    The Escrow Agent shall hold said funds until receipt by it of those documents 
    referred to in subparagraph A:

A          (a)        Certificates issued from time to 
    time in the form attached hereto as Schedule "C-1" from an authorized 
    officer of the Vendor in respect of the expenditure by the Vendor on scientific 
    research and development as that term is defined in
The Income Tax Act
(Canada).

(b)        A Certificate in the form set out in Schedule "C-2" 
    from the Accountants for the Vendor confirming that a separate account for 
    research and development has been designated by the Vendor in respect of the 
    research and development claimed by the Vendor to have been completed pursuant 
    to a request for the release of monies from escrow hereunder and that to their 
    knowledge the balance reflected in such an account is plausible.

(c)        A Direction executed by the Vendor authorizing the Escrow Agent 
    to pay monies to the Vendor or its banker.

(d)        Certificate in the form set out in Schedule "D" from 
    a Scientist employed by the Company and who has no security interest in the 
    Company.

At 
    which time the Escrow Agent shall release from the Escrow fund an amount equal 
    to:

(i)         Fifty (50%) per cent of the amount designated as having been 
    expended on research and development by the Vendor pursuant to clause (a) 
    and (b) of A hereof;

to 
    be paid in accordance with the direction referred to in clause (c) of A hereof.  
    If at August 30, 1985 there are any funds remaining in the Escrow fund, the 
    Escrow Agent shall pay the amount then held by it to Revenue Canada, Vancouver 
    District Taxation Office, on account of the Vendor's Part VIII tax liability.

5.         
    The Escrow Agent shall not be bound in any way by the Agreements between the 
    Vendor and each Investor, and is required only to hold the funds deposited 
    with it hereunder, and to turn the same over to the Vendor or Revenue Canada 
    under the conditions outlined in paragraph 4 hereof.

6.         
    While the funds are held in Escrow, any interest earned thereon shall accrue 
    to the benefit of the Vendor, and may be paid directly to the Vendor.

7.         
    This Agreement shall not be revoked, rescinded or modified as to any of its 
    terms and conditions, except by the consent in writing of all parties.

8.         
    If at any time in the performance of its duties under this Agreement, it is 
    necessary for the Escrow Agent to receive, accept or act upon any direction 
    or other writing purporting to have been executed or issued by the Vendor 
    or Revenue Canada, it shall not be necessary for the Escrow Agent to ascertain 
    whether or not the persons who have executed, signed or otherwise issued or 
    authenticated the said writings have authority to so execute, assign or otherwise 
    issue or authenticate the said writings, or that they are the same persons 
    named therein or otherwise to pass upon any requirement of such instruments 
    that may be essential for their validity.

9.         
    The Escrow Agent shall invest the funds held in trust in an interest bearing 
    account with a Canadian Chartered Bank maturing no later than August 30, 1985.

10.       
    The Vendor hereby agrees to indemnify and hold the Escrow Agent herein named 
    harmless against any and all losses, damages, costs and expenses that may 
    be incurred by it by reason of its compliance in good faith with the terms 
    of this Agreement.

IN 
    WITNESS WHEREOF this Agreement has been executed by the parties hereto on 
    the day and year first above written.

CANADIAN BIO-MASS RESEARCH INC.

Per:
"
Dara Wilder"

Pres.

Per:


"
DDonen"


Darrel Donen

NATIONAL BANK OF CANADA

Per:
[Signature]

Manager

Per:


[9]

On the 10th October, 1984, the appellant signed this Certificate:

SCHEDULE "C-1"

CERTIFICATE

I, 
    Dara Wilder, of the City of Vancouver, of the Province of British Columbia, 
    hereby certify:

1.         
    THAT I am the President of Canadian Bio-Mass Research Inc. and as such have 
    knowledge of the matters referred to in this Certificate and am duly authorized 
    to complete and deliver same.

2.         
    THAT Canadian Bio-Mass Research Inc. (the Company) after April 20, 1983 
    to date has expended on scientific research and development as that term is 
    defined in
The Income Tax Act
(Canada) the sum of Twenty Million Four 
    Hundred and Eighty Thousand Five Hundred ($20,480,500.00) Dollars.

3.         
    THAT after April 20, 1983, the Company has issued qualifying scientific research 
    securities as defined in
The Income Tax Act
(the Act) and which securities 
    have been designated under Section 194(4) of the Act in the amount of Twenty 
    Million Four Hundred and Eighty Thousand Five Hundred ($20,480,500.00) Dollars.

4.         
    THAT of the total expenditures on scientific research and development expended 
    after April 20, 1983 to date, the sum of Twenty Million Seven Thousand One 
    Hundred and Sixty ($20,007,160.00) Dollars (the Designated Amount) is available 
    to satisfy the obligations of the Company in respect of its Part VIII tax 
    payable under the Act and under Agreements dated September 11, 1984, September 
    13, 1984 and September 15, 1984 between the Company and the purchasers of 
    the Scientific Research and Development Tax Credits and that no portion of 
    the Designated Amount has been previously designated by the Company to satisfy 
    the said Income Tax obligations of the Company under any Agreement where the 
    Company has issued qualifying scientific research securities designated under 
    Section 194(4) of the Act.

5.         
    THAT of the said Designated Amount of Twenty Million Seven Thousand One Hundred 
    and Sixty ($20,007,160.00) Dollars no portion has been previously designated 
    by the company for the purpose of release of monies from Escrow Agreements 
    dated September 12, 1984, September 14, 1984 and September
16

17 DW
, 1984 designating the National Bank of Canada 
    as Escrow Agent except the following amounts:  Nil.

6.         THAT I hereby request that the Escrow Agent, National Bank 
    of Canada, release from Escrow Fifty (50%) percent of the Designated Amount 
    after first deducting from said Designated Amount any amounts previously designated 
    hereunder, calculated as follows:

50% 
    X $20,007,160.00  0 = $10,003,580.00

[10]

For his part, Michael B. Richards, who was the accountant for the Company, 
    also signed a certificate dated 10th October, 1984:

3.         
    That the Company has established in its financial records an account designated 
    as "scientific research and development" (as that term is defined 
    in
The Income Tax Act
) for the period after April 20, 1983 and that 
    the sum so reflected in the said account as of this date is twenty million, 
    seven thousand, one hundred and sixty dollars. ($20,007,160.00).

4.         
    That to our knowledge such an account is plausible.

5.         
    Based on an inspection of the Company's financial records and in particular 
    a register of securities titled "qualifying scientific research securities", 
    such securities in the amount of twenty million, four hundred and eighty thousand, 
    five hundred dollars ($20,480,500.00) have been issued to date.

6.         
    In accordance with the terms of the Escrow Agreements between the Company 
    and National Bank of Canada and Darrel Donen dated September 12, 14, and 17, 
    1984 we have examined the expenditures paid or payable as listed on the Schedule 
    of Scientific Research Expenditures for the period October 31, 1983 to September 
    30, 1984.  Our examination was made in accordance with generally accepted 
    auditing standards and, accordingly, included such tests and other procedures 
    as we considered necessary in the circumstances.

7.         
    In our opinion, the expenditures listed on the Schedule of Scientific Research 
    Expenditures (a copy of which is attached hereto) aggregating to not less 
    than twenty million, seven thousand, one hundred and sixty dollars ($20,007,160.00), 
    were paid or payable during the period October 31, 1983 to September 30, 1984 
    and have not previously been listed on a Schedule of Scientific Research Expenditures 
    attached by us to a prior Auditors' Report submitted by us to National Bank 
    of Canada in accordance with the terms of the Escrow Agreement (or any previous 
    Escrow Agreement) entered into by you for the payment of funds to the Company.

8.         
    We express no opinion whether expenditures are the expenditures described 
    in paragraphs 37(1)(a) and (b) of the Income Tax Act (Canada), nor do we express 
    an opinion as to their reasonableness.

DATED 
    at Vancouver, this tenth day of October, 1984.

* * *

CANADIAN BI0-MASS RESEARCH INC.

SCHEDULE OF SCIENTIFIC RESEARCH EXPENDITURES

OCTOBER 31, 1983 TO SEPTEMBER 30, 1984




Laboratory 
          Verification Unit


$    740,660




Bulk 
          Storage Unit


2,060,000




Plant 
          Delivery System  Raw Materials


1,998,000




Blending 
          and Mixing Train


1,494,000




Pyrolysis 
          System


1,424,000




Reaction 
          System


1,290,000




Metal 
          Recovery System


2,145,000




10,000 
          Gallon Water Storage Unit


30,000




Acid 
          Storage Tank and Equipment


114,500




Gas 
          Transfer System


3,470,000




Propane 
          Strip and Liquefication System


690,000




Butane 
          Strip and Liquefication System


780,000




Tail 
          Gas Storage System


480,000




Ash 
          Digestor and Component Equipment


171,000




Anion-Cation 
          Separation Towers


3,120,000







$20,007,160





[11]

These documents, together with a certificate which met the description 
    of paragraph 4A(d) of the agreement, were handed to the National Bank of Canada 
    which thereupon paid the funds which it held in escrow to the account of Canadian 
    Bio-Mass Research Inc.

[12]

Similar proceedings took place regarding the matters referred to in 
    counts 2‑7.

[13]

The Crown's case was and is that the company had not made the expenditures 
    on scientific research certified in the certificates and thus the monies held 
    in escrow ought to have remained there and ought, in the fullness of time, 
    pursuant to clause 4 of the escrow agreement, to have been paid by the National 
    Bank to Revenue Canada which is, of course, the agent for Her Majesty for 
    the collection of the public revenue.

[14]

Since the monies were not paid to Revenue Canada but to Canadian Bio-Mass, 
    that, the Crown says, is the crime of fraud:

Criminal Code, 1984
-

338.  (1)  Every one who, by deceit, falsehood or other fraudulent means, 
    whether or not it is a false pretence within the meaning of this Act, defrauds 
    the public or any person, whether ascertained or not, of any property, money 
    or valuable security,

(
a
)  is guilty of an indictable offence and is liable to imprisonment 
    for ten years, where the subject-matter of the fraud is a testamentary instrument 
    or where the value thereof exceeds two hundred dollars; ...

[15]

The reader might note that it is not exactly correct for the Crown 
    to have asserted in the indictment, referring to Section 338(1)(a) of the
Criminal Code
, R.S.C. 1970, Chapter C-34 "now Section 380(1)(a) 
    of the
Criminal Code
, R.S.C. 1985, Chapter C-46..." 
    because, in 1984, the maximum sentence for this offence was 10 years.

[16]

The appellant, who was severed from his co-accused whose trial commenced 
    in February 1993 and ended in September 1993 with their convictions, was first 
    tried on these charges in a trial which began with pre-trial motions in September 
    1995 and continued through to 4th November, 1998, when the appellant, on that 
    first trial, was acquitted because the learned trial judge found that much 
    of the Crown's documentary evidence, for constitutional reasons, was not admissible.

[17]

The Crown appealed and this Court allowed the appeal on 14th January, 
    2000, and ordered a new trial:  142 C.C.C. (3d) 418, 2000 BCCA 29.  On the 
    12th October, 2000, the Supreme Court of Canada refused the appellant leave 
    to appeal: [2000] S.C.C.A. No. 279.

[18]

This new trial began substantially in October 2001 and continued until 
    November 2003 when judgment was reserved.

[19]

The issues before the learned judge were essentially simple:

1.         Were the certificates true or false?

2.         
    If false, did the appellant have the
mens rea
required for a conviction 
    under the section of the
Code
in issue?

[20]

Because this trial took such a long time and the papers for this Court 
    (the appeal book, supplementary appeal book, transcript, authorities and factums) 
    occupy approximately 20 feet of shelf space, a small road map to the trial 
    might be of assistance.

[21]

It began, as I said, in October 2001.  The first important order of 
    business was a
voir dire
made necessary by the judgment of the Supreme 
    Court of Canada in
Baron v. Canada
, [1993] 1 S.C.R. 416, 78 
    C.C.C. (3d) 510.  The learned judge addressed that in a ruling on the 27th 
    November, 2001, known as Written Ruling No. 3, [2002] 4 C.T.C. 234, 2001 
    BCSC 1567.

[22]

The second important order of business was a
voir dire
arising 
    as a result of the judgment of this Court in
R. v. Ling
, 149 
    C.C.C. (3d) 127, 2000 BCCA 562.  On the 13th May, 2002, the learned judge 
    delivered his ruling, known as Written Ruling No. 7, 2002 BCSC 705, on the 
    issues thus raised.

[23]

Those two rulings let in before the learned judge a substantial, indeed 
    almost overwhelming, amount of documentary evidence.

[24]

The third important order of business was an argument which led to 
    a ruling known as Written Ruling No. 8, pronounced on the 17th September, 
    2002, 2002 BCSC 1333, in which the learned judge ruled admissible before him 
    evidence given in prior court proceedings by witnesses, Breitzman, Russ, and 
    Hugh Gagon, who were not available at the trial.  Breitzman and Gagon, who 
    had given evidence at the first trial of the appellant, were too ill to come 
    to the second trial.  Russ, who had died in 1998, did not testify at the appellant's 
    first trial, but had testified in other proceedings as I shall recount.  Upon 
    that ruling being delivered (transcript volume 20), counsel for the Crown 
    thereupon correlated for the learned judge the numbers of exhibits on
voir 
    dire
number 3 and the exhibits which were in the prior testimony of the 
    three witnesses, Breitzman, Russ and Gagon.  If this case should go further, 
    it should be noted that the transcript of this trial put before this Court, 
    prepared of course at the appellant's instructions, instead of having the 
    evidence admitted of Messrs. Breitzman, Russ and Gagon immediately after volume 
    20, it being part of the Crown's case, is contained in volumes which numerically 
    follow the defence case.

[25]

For reasons which I will come to, the learned judge admitted all the 
    evidence that the Crown sought to tender.

[26]

The appellant put forward 46 grounds of appeal.  Only a few of those 
    grounds of appeal are worthy of notice:

281.     
    Did the Trial Judge err in his application of the decisions of the Supreme 
    Court of Canada in Jarvis and Ling and in his refusal to stay the proceedings?

* * *

284.     Did the trial judge err in Wilder #7 and Wilder 
    #9 in finding that the criminal investigation began on October 21, 1985 and 
    then on March 6, 1986?

285.     Should the exhibits which were secured pursuant 
    to 231.1 of the ITA, after the investigation commenced, be excluded and if 
    so, would their exclusion [a]ffect Dara Wilder's right to a fair trial?

* * *

302.     Did the Trial Judge err in accepting the ultimate 
    reliability of the evidence of Messrs. Breitzman, Gagon and Russ, without 
    which no conviction of Mr. Wilder was possible?

[27]

I shall deal with the issues arising on these grounds of appeal and 
    on the so-called
Baron
issue in the order in which they occurred 
    at the trial.

The
Baron
Issue  The Documents Seized Under the 
    Warrant of May 1987


[28]

As I have said, in October and November 2001, the learned judge heard 
    an application by the appellant founded upon the judgment of the Supreme Court 
    of Canada in
Baron v. Canada
,
supra
, to exclude evidence 
    of documents seized pursuant to a warrant issued by a judge of the Federal 
    Court under s. 231(4), the predecessor to s. 231.3.  The Information to Obtain 
    Warrants to Enter and Search Pursuant to Section 231.3 of the Income Tax Act, 
    sworn 1st May, 1987, (Exhibit 661) is itself 263 pages long, consisting of 
    77 pages of text and 186 pages of exhibits.  The text ended thus:

THE 
    Informant has reasonable grounds, therefore, to believe and does believe, 
    from a consideration of the aforesaid examination and enquiry conducted by 
    him, that the said documents or things to be searched for or some part of 
    them do exist, are likely to be found on the aforesaid premises, and may afford 
    evidence with respect to the commission of the aforesaid offences against 
    the
Income Tax Act
.

[29]

In
Baron
, the Supreme Court of Canada had declared s. 
    231.1 of no force and effect because it left no residual discretion to the 
    judge hearing the application.  But if the section had contained a residual 
    discretion, there is no question the information met all other constitutional 
    requirements.

[30]

To put it another way, this information was, in my opinion, more than 
    sufficient to obtain on suspicion of fraud on the part of the appellant a 
    warrant under the then s. 443 of the
Criminal Code
,
Martin's
, 
    1984:

443. 
    (1)  A justice who is satisfied by information upon oath in Form 1, that there 
    is reasonable ground to believe that there is in a building, receptacle or 
    place

(
a
)        anything upon or in respect of which 
    any offence against this Act has been or is suspected to have been committed,

(
b
)        anything that there is reasonable ground 
    to believe will afford evidence with respect to the commission of an offence 
    against this Act, or

(
c
)        anything that there is reasonable ground 
    to believe is intended to be used for the purpose of committing any offence 
    against the person for which a person may be arrested without warrant,

may at any 
    time issue a warrant under his hand authorizing a person named therein or 
    a peace officer to search the building, receptacle or place for any such thing, 
    and to seize and carry it before the justice who issued the warrant or some 
    other justice for the same territorial division to be dealt with by him according 
    to law.

[31]

The learned judge began his reasons in Written Ruling No. 3 (2001 BCSC 
    1567) on the application thus:

[2]  
    It is common ground that the evidence derived from these documents, which 
    were the subject of seizure by the income tax officials, is essential to proving 
    the Crowns case, although it cannot by itself prove all of the Crowns case.  
    It is also common ground that the majority of the seized documents did not 
    come directly from the accused, Mr. Wilder.  They came from the banks, his 
    lawyer, the other indicted individuals, from the three corporations and from 
    other persons not charged.  It is also common ground that the items that were 
    seized pursuant to the search warrant were seized in breach of s. 8 of 
    the
Canadian Charter [of] Rights and Freedoms
because of the 
    decision in
Baron v. Canada
(1993), 78 C.C.C. (3d) 510 (S.C.C.).

[32]

The learned judge, in the same ruling, considered the admissibility 
    of documents obtained from the National Bank of Canada.  Those documents included 
    the certificates which are the subject of count 1.  The requirement was served 
    on the Bank on 6th November, 1987.  As to the certificates, the learned judge 
    noted:

[37]  
    In my view, in the matter before the Court, it is important to note that it 
    was no secret that these certificates existed.  The certificates were required 
    in order for the accused to avail himself of the SRTC provisions.  Moreover, 
    the expectation of privacy in relation to the certificates was very minimal 
    and possibly non-existent given the nature of the document and the basis for 
    its creation.

[33]

In paragraph 55, the learned judge said:

[55]  
    I now turn to the issue of what should be done with the documents and notes 
    which were the subject of a search pursuant to a warrant that was declared 
    to be illegal by
Baron v. Canada,
supra
.
In order 
    to do this I should begin with a s.24(2) analysis.  Mr. Wilders position, 
    however, is that if the search warrant is illegal then all of the items seized 
    pursuant to it should be returned to him immediately thus making it impossible 
    for the prosecution to continue with its case.

[34]

He then embarked on a s. 24(2) analysis, saying:

[56]  
    The s.24(2) analysis on this Motion is rendered more difficult than most because 
    many of the various items were seized from individuals and corporations, other 
    than the accused.  There is, therefore the issue of Mr. Wilders standing 
    to make an application for the return to him of all of the items seized pursuant 
    to the illegal warrant.  There is also the issue of how to deal with items 
    that were seized from the Audit Branch of Revenue Canada pursuant to the invalid 
    warrant.

[57]  
    On the basis of the evidence adduced on this Motion, there can be no doubt 
    that all of the searches referred to above, including those that were made 
    pursuant to requirements to the National Bank, were warrantless searches.

[35]

On  the issues arising under s. 24(2), the learned judge made this 
    finding:

[74]  
    ... The Revenue Canada officials at the time they executed the
Baron
warrant and issued the requirements had every reason to believe 
    that they were acting according to the law.  Apart from that, the affidavit 
    in support of the faulty warrant was sufficiently detailed to support the 
    granting of a valid warrant.

[36]

He then addressed the question of the effect exclusion of the documents 
    would have on the administration of justice, referred to
R. v. Grant
, 
    [1993] 3 S.C.R. 223, 84 C.C.C. (3d) 173 and many other authorities, and concluded:

[94]  
    In the case at bar the accused is charged with a very serious crime.  The 
    amount of money involved in the allegations against the accused is large.  
    In my view, excluding the documents that were seized in this case from being 
    introduced into evidence in this case would indeed bring the administration 
    of justice into disrepute.

[37]

I see no error in this conclusion.

The
Jarvis
Issue


[38]

Officials of the Department of National Revenue, Taxation, which had 
    not then adopted the title "Revenue Canada", began an inquiry into 
    the formal affairs of Canadian Bio-Mass Research Inc. in January 1985 under 
    the authority of the
Income Tax Act
, R.S.C. 1952, c. 148, as 
    amended by S.C. 1970-71-72, c. 63, s. 1:

231.  
    (1)  Any person thereunto authorized by the Minister, for any purpose related 
    to the administration or enforcement of this Act, may, at all reasonable times, 
    enter into any premises or place where any business is carried on or any property 
    is kept or anything is done in connection with any business or any books or 
    records are or should be kept, and

(a)  audit or examine the books and records and any account, voucher, 
    letter, telegram or other document which relates or may relate to the information 
    that is or should be in the books or records or the amount of tax payable 
    under this Act,

(b)  examine property described by an inventory or any property, process 
    or matter an examination of which may, in his opinion, assist him in determining 
    the accuracy of an inventory or in ascertaining the information that is or 
    should be in the books or records or the amount of any tax payable under this 
    Act,

(c)  require the owner or manager of the property or business and any 
    other person on the premises or place to give him all reasonable assistance 
    with his audit or examination and to answer all proper questions relating 
    to the audit or examination either orally or, if he so requires, in writing, 
    on oath or by statutory declaration and, for that purpose, require the owner 
    or manager to attend at the premises or place with him, and

(d)  if, during the course of an audit or examination, it appears to him 
    that there has been a violation of this Act or a regulation, seize and take 
    away any of the documents, books, records, papers or things that may be required 
    as evidence as to the violation of any provision of this Act or a regulation.

[39]

The officials who carried out the inquiry and who were called on a
voir dire
, were Akbar Alibhai, a field auditor, Steven Choy, a collection 
    auditor, and Larry Moi, a basic files auditor.

[40]

The matter before the learned judge on the
voir dire
was described 
    thus by him in Written Ruling No. 7 (2002 BCSC 705), that is, after the decision 
    of this Court in
R. v. Ling
,
supra
, but before the Supreme 
    Court of Canada rendered judgment in both
R. v. Ling
, [2002] 
    3 S.C.R. 814, and
R. v. Jarvis
, [2002] 3 S.C.R. 757, (21st 
    November, 2002):

[1]  
    The Crown brings this application seeking the admissibility of statements 
    allegedly made by the accused, Dara Wilder, Ron Johnson and Michael Richards 
    to Revenue Canada officials between August, 1984 and November 1985.  The Crown 
    also seeks admission of documents produced by these men during this period 
    of time.  A summary of the statements which the Crown seeks to have introduced 
    into evidence at this trial are attached as Appendix A to this ruling.  The 
    documents which were alleged to be produced by Mr. Wilder and his associates 
    which the Crown seeks to tender into evidence at this trial are marked as 
    Exhibits 1,3 to 23, 34 to 43 on this
voir dire
.

[41]

The learned judge posed the issues before him thus:

[5]  
    The Crown submits that there are two issues to be determined on this voir 
    dire:

i.          
    Were the statements made and the documents produced to Revenue Canada auditors 
    made and  produced voluntarily?

ii.          Are those documents provided and statements 
    made admissible into evidence in a criminal prosecution for fraud under the
Criminal Code
?

[42]

The learned judge noted:

[10]  
    The accused cross-examined the Crown witnesses for days.  One of the witnesses 
    for the Crown, Mr. Moi, was cross-examined for nine days.  Another witness, 
    Mr. Alibhai, was cross-examined for three and a half days.  Mr. Choy was cross-examined 
    for three days.  Whenever the accused received an unfavourable reply during 
    cross-examination, he accused the witnesses of lying.  He also accused witnesses 
    of colluding with previous prosecutors to defraud him.  He repeatedly referred 
    to the prosecutors in this trial as girls, prosecuting him to line their 
    pockets.  He accused Revenue Canada auditors who were called as witnesses 
    of stealing his documents.  He accused the auditors of conspiracy to have 
    him killed.  He regularly hurled insults at these witnesses during the
voir 
    dire
.

[43]

The learned judge then explained why his ruling on the
voir dire
was to be as lengthy (120 pages) as it was:

[16]  
    In order to understand the issues that were raised on this
voir dire
, 
    I will first outline the historical background.  In order to consider the 
    accused's argument that the documents sought are irrelevant, I will next outline 
    the allegations made by the Crown against the accused.  I will then consider 
    the law and apply the facts to the law to demonstrate the reasons for my decision.  
    This decision is lengthy.  The accused is unrepresented and as stated earlier, 
    I have a duty to assist this unrepresented accused.  This duty extends to 
    providing thorough Reasons for Judgment.  Moreover, it is important that this 
    accused understand that I did consider the issues he raised.

[44]

Having considered the evidence, the learned judge made these findings 
    of fact:

[84]  
    From the evidence led on this
voir dire
, I find that the accused has 
    not established on a balance of probabilities that the auditors from Revenue 
    Canada were using a ruse of conducting an audit while actually involved in 
    a criminal investigation of the accused. The reference in the 1990 memo to 
    the effect that Special Investigations was involved in the investigation of 
    Mr. Wilders SRTC projects since July 1985 is inadmissible and unreliable 
    hearsay.

[85]
With respect to the telex, I find as a fact 
    that while officials from Revenue Canada provided some information to police, 
    the police were at that time investigating the activities of Mr. Zen, Mr. 
    Wong and Mr. Johnson.  There is absolutely no evidence that the police were 
    interested in Mr. Wilder during the investigation of Continental Trust.  I 
    find that although there was speculation that Mr. Johnson may have received 
    funds for that purchase from SRTC projects involving the accuseds companies, 
    that was all it was: pure speculation.

[86]  
    In summary, I find that the accused has failed to establish on a balance of 
    probabilities that the Revenue Canada Special Investigations unit was involved 
    in his criminal investigation before October 21st, 1985.  In my view the final 
    report of Mr. Alibhai and Mr. Moi indicates quite clearly that the paucity 
    of information provided by the accused made it difficult, if not impossible 
    for them to decide if fraud charges against the accused should be considered.  
    I find as a fact that during the period in question the auditors were involved 
    in a "verification audit" of the accused and his companies and nothing 
    more.

The Breitzman, Russ and Gagon Evidence


[45]

The learned judge set out the application before him, thus (2002 BCSC 
    1333, Written Ruling No. 8):

A.         
    NATURE OF THIS APPLICATION

[1]  
    The Crown seeks to admit hearsay evidence from three witnesses.  Two of those 
    witnesses, Messrs. Gagon and Breitzman, testified at Mr. Wilders first trial.  
    The Crown seeks to admit that testimony pursuant to s. 715(1) of the
Criminal 
    Code of Canada
and/or pursuant to the common law principled exception 
    to the hearsay rule.

[2]  
    The third witness, Mr. Russ, did not testify at Mr. Wilders first trial.  
    He did, however, testify at the trial of Mr. Wilders co-accused on this Indictment 
    in 1993.  As Mr. Russ was not cross-examined by Mr. Wilder in that proceeding, 
    s. 715(1) is inapplicable.  The Crown therefore seeks to introduce the transcripts 
    of Mr. Russs evidence at that trial pursuant to the principled exception 
    to the hearsay rule.

[3]  
    Similarly, Mr. Breitzman also gave additional evidence that was taken on commission 
    and not made part of the trial proper.  The Crown also seeks to admit that 
    evidence under the principled exception to the hearsay rule.

[4]  
    In addition to the foregoing applications, the Crown seeks to introduce the 
    diary of Mr. Russ.  Portions of this diary were referred to by Mr. Russ in 
    his testimony at the trial of the co-accused in this matter.  Mr. Wilder also 
    extensively cross-examined Mr. Breitzman on this diary in a civil action relating 
    to his Scientific Research Tax Credit ("S.R.T.C.") projects.  This 
    application is also made under the principled exception to the hearsay rule.

[5]  
    Mr. Wilder submits, for the reasons detailed below, that none of this evidence 
    should be admitted.  In the event by consent the examination for discovery 
    of excerpts of Mr. Russs testimony dated April 1, 2, 3 and 4, 1991 and 
    commission evidence of Mr. Russ dated June 17, 18 and 19, 1991 will be admissible 
    into evidence at this trial in order that I will be able to deal properly 
    with the issue of ultimate reliability of the evidence of these witnesses.

[6]  
    In the event that I rule that any of the prior testimony is admissible in 
    this proceeding, the Crown also seeks to admit the evidence by filing the 
    transcripts as exhibits without
reading
the words of the transcripts 
    into the record.

[7]  
    For the reasons stated below, I find that all of the evidence that the Crown 
    seeks to tender into evidence is admissible.  By consent, therefore, Mr. Russs 
    testimony dated April 1, 2, 3 and 4, 1991 and commission evidence of Mr. Russ 
    dated June 17, 18 and 19, 1991, will be admissible into evidence at this trial.

The Evidence of James Breitzman and Hugh Gagon


[46]

Although a judge has a residual discretion under s. 715 (see
R. 
    v. Potvin
, [1989] 1 S.C.R. 525, 68 C.R. (3d) 193), which the learned 
    judge considered at length, there was no reason at all why the learned judge 
    should exercise, in favour of the appellant, that discretion in this case.  
    To the reasons of the learned judge on this point, no exception can be taken.

The Evidence of James Russ


[47]

In two actions brought in the Vancouver Registry, number C865934 and 
    C911357, in both of which the appellant was a defendant, Russ was examined 
    for discovery as a "consultant" of Hydro Fuels Inc., one of the 
    plaintiffs.  The other plaintiffs were Mineral Gas Company, James Breitzman 
    and Sean Morriss.  Those examinations for discovery took place in April 1991.  
    For whom counsel conducting the examination was appearing is not disclosed 
    on the transcript.

[48]

Subsequently, in June 1991, over several days, pursuant to an order 
    under s. 709(1)(b) of the current
Criminal Code
, Russ gave 
    evidence before a commissioner, the late D.W. Gibbons, Q.C., at Salt Lake 
    City (see transcript, vol. 53).  The transcript bears this legend:

BETWEEN:

HER MAJESTY THE QUEEN

APPLICANT

- and -

ROGER E. LAWRENCE,

MICHAEL J. VAZ,

MICHAEL B. RICHARDS,

VICTOR J. ATTRILL,

RONALD l. JOHNSON,

DARA M. WILDER

GERALD M. BYERLAY,

SEONA J. WILDER and

MID-PACIFIC 
    SERVICES INC.

RESPONDENTS

[49]

Neither of the Wilders was represented at the taking of the evidence, 
    but Messrs. Lawrence, Richards, Johnson and Byerlay were represented and their 
    counsel cross-examined the witness.

[50]

Russ next gave evidence over some eight days in March and April, 1993 
    at the trial of Lawrence, Richards, Johnson and Byerlay before Mr. Justice 
    Wong and a jury of the indictment which I mentioned at the beginning of these 
    reasons.

[51]

The learned judge explained why the appellant was not tried at the 
    same time as his co-accused (Ruling No. 8, 2002 BCSC 1333):

[45]  
    Mr. Halprins letter to Mr. Wilders lawyer, Mr. Wolch, dated January 9, 1991 
    establishes that Mr. Wilder was aware of the proceedings commencing against 
    his co-accused on the instant Indictment and was urged by the Crown to participate 
    in those proceedings.  Mr. Wilder was severed from the trial of his co-accused 
    on February 4, 1993 as a result of his not participating in earlier proceedings 
    relating to the Indictment.  I have already found as a fact in Ruling No. 
    7 that Mr. Wilder was responsible for the delay in attorning to the jurisdiction 
    of the court and that it was because of his delay that his trial had to be 
    severed from that of his co-accused.

[52]

The learned judge also made these findings concerning Mr. Russ's testimony:

[208]  
    In this case, there was, however, some cross-examination on the very issues 
    before this court, and, although it was not by Mr. Wilder, it will assist 
    the court in determining the ultimate reliability of Mr. Russs testimony.

[209]  
    It must also be noted that Mr. Russ had no obvious reason to lie.  He did 
    not have contractual privity with regard to Hydro Fuels contractual dealings 
    with the Wilder group or with the eventual lawsuit.

[210]  
    Mr. Wilder has alleged that the cross-examination of Mr. Russ was directed 
    at deflecting the blame from the co-accused and towards Mr. Wilder.  However, 
    a review of the transcripts does not support such a view.

[53]

The learned judge later said:

[213]  
    The discretionary decision to admit or exclude the evidence falls to an analysis 
    of whether the probative value of the evidence is slight and undue prejudice 
    might result to the accused.  See:
R. v. Hawkins
, [1996] 3 S.C.R. 
    1043 at para. 85:

Even where a particular hearsay statement satisfies the criteria for necessity 
    and reliability under the reformed framework, the statement remains subject 
    to the judges residual discretion to exclude the statement where "its 
    probative value is slight and undue prejudice might result to the accused"
Smith
,
supra
, at p.937.  The existence of this discretion, 
    of course, is constitutionalized by the guarantee of a fair trial under s.11(d) 
    of the
Canadian Charter of Rights and Freedoms
:
R. v. 
    Harrer
[cites given]. And as underscored by McLachlin J. in
R. 
    v. Seaboyer
, [cites given], the meaning of prejudice must be broadly 
    understood as encompassing both prejudice to the accused and prejudice to 
    the trial process itself.

[54]

He therefore applied his understanding of the "principled exception 
    to the hearsay rule" and admitted the evidence of Russ given at the trial 
    of the appellant's co-accused.  I infer that the appellant's consent to the 
    other evidence of Russ being admitted if the trial evidence was admitted, 
    was given with a view to showing that Russ was not consistent in his evidence.

[55]

What troubles me about applying an exception to the hearsay rule to 
    let in the evidence given at the trial of the co-accused is that Parliament 
    has never addressed the issue.

[56]

If Parliament had intended that evidence given under oath in proceedings 
    other than proceedings against the accused himself, should, in appropriate 
    circumstances, be admitted into evidence, it could very well have said so 
    when it enacted s. 715, or could have said so on many occasions since then.  
    Although, from the time of the enactment of the first
Code
in 
    1892, the evidence of a witness who had made a deposition could be admitted 
    at the trial of an accused if the accused had had a full opportunity of cross-examining 
    the witness, it was not until the
Criminal Code Amendment Act, 1913
, 
    s. 30, that provision was made for admitting the evidence given "at any 
    former trial upon the same charge" where the other requirements of the 
    section were met.

[57]

It cannot be overlooked that in
R. v. Hawkins
, [1996] 
    3 S.C.R. 1043, the evidence did fall within s. 715, but the issue arose because 
    the witness had since married the accused and could not be compelled to give 
    evidence against him.

[58]

To admit in a criminal trial evidence given in proceedings not within 
    s. 715, by an extension of an exception to the hearsay rule, appears to me 
    to be doing an end run around Parliament and, in my opinion, that is not the 
    proper way for the courts to administer the criminal law.

[59]

It follows that, in my opinion, the learned judge erred in ruling the 
    evidence of James Russ given at the trial of the co-accused admissible.

[60]

Although that be so, under s. 686(1)(b)(iii) of the
Criminal 
    Code
, an appeal may be dismissed if the court is of the opinion that 
    no substantial wrong or miscarriage of justice has occurred.  I am of that 
    opinion.

[61]

I say that because the evidence of James Breitzman, which commenced 
    with examination in chief on 24th March, 1997, and took place from time to 
    time over the next year and a half, concluding in Duluth, Georgia, on the 
    23rd September, 1998, before Scarth J., acting as Commissioner, together with 
    all the documentary evidence and the
viva voce
evidence of the other 
    witnesses called at the trial, is such that no other rational conclusion could 
    be reached by the trier of fact than that the appellant is guilty of the offences 
    to which Breitzman's evidence was relevant, namely, counts 1 to 5 inclusive.  
    To put it another way, the Crown's case, even without the evidence of Russ, 
    was overwhelming.

[62]

As the appellant himself said, during his cross-examination of Breitzman, 
    to Scarth J., at his first trial, on 23rd May, 1997, in transcript volume 
    45, at page 11:

THE 
    ACCUSED:  He might figure it out sooner or later, he might figure it out and 
    say, "Well, maybe I knew something about that, or maybe I knew something 
    about that."  But sooner or later -- this whole case rests on this witness.  
    There is no other witness in this case, that Your Lordship will make a decision 
    on, other than this witness.  And his credibility is it.  And this whole thing 
    rests on this supposed meeting in September 1984, which never occurred.  And 
    we're going to get into that later as to why he is testifying like that.

It is not so that the "whole thing rests on this 
    supposed meeting...."

[63]

As to the length of time this witness was cross-examined, the appellant 
    explained, himself, on the 27th May, 1997, in this passage in volume 45, at 
    page 1 for that date:

THE 
    ACCUSED:  My Lord, I think we should maybe have a little clarification here 
    today.  The way I understand it is the witness won't be here after Friday 
    and I have at least 25 days and I think I'm pretty optimistic.  All that material 
    over there is sworn evidence of this witness, has to be reviewed.  And for 
    some reason, we're working in the afternoons when you're -- on the two rulings 
    -- two motions I made that I needed time, Your Lordship specifically said 
    that I would have the afternoons.

But the other point is that this witness is leaving; he isn't ‑- 
    we can't use the evidence anyway because I won't be completed so why are we 
    continuing this week?  A decision this morning should be made if Mr. Breitzman 
    is going to stay as a witness or if the Crown are going to withdraw him.  
    Otherwise, if I'm going to spend the rest of this five days wasting my time 
    with this witness that they can't use anyway, that we know for sure, I want 
    the Crown to pay me my usual fee of $10,000.00 a day to stand here.  Because 
    it's an absolute waste of my time to come before this Court and examine this 
    witness when we know we can't use the evidence.  And so I think the decision 
    should be made now if Mr. Breitzman is going to stay.  If he's not going to 
    stay, Crown should withdraw their witness and we should end this now.

And the second point is, I can't see us going the afternoons.  There's 
    no way I can be prepared by leaving at six o'clock in the morning and getting 
    home at eight o'clock at night, let alone having enough energy to continue 
    all day like this.  So I think that's some decisions we have to look at.  
    Maybe the Crown have some comments on that, My Lord.

[64]

As I understand the thrust of this passage, it was the belief of the 
    appellant that if Breitzman declined to stay in Canada interminably, and thus 
    the appellant could not cross-examine for as long as he wished, the Crown 
    would not be able to rely on any of Breitzman's evidence.  I have read much, 
    but not all, of the cross-examination.  What I have read persuades me that 
    the appellant was engaging in trying to confuse Scarth J. rather than throw 
    any light on what happened.  He adopted the same tactic in this Court by bombarding 
    us with paper, most of which was not to the point.

[65]

The appellant's theory, if that is what it should be called, as to 
    why the witness was testifying as he did, was put thus, also on the 27th May, 
    1997, at volume 45, page 24:

THE ACCUSED:  -- objective, is to succeed 
    in a civil suit.  And it's nothing more and nothing less.  And if anybody 
    in this room thinks it is, they'd better start reading the evidence, because 
    this criminal prosecution is just exactly that.  This witness is testifying 
    to win in a civil suit by going into the pocket of the Crown and we've proved 
    that time after time after time in the last week.  And now he comes before 
    a civil proceeding, says he's a major shareholder; we know he's not.

THE COURT:  Well, it's not the trial of the 
    issues in the civil law suit, though.

THE 
    ACCUSED:  The trial of the issue is that this man is nothing but an absolute 
    liar and a derelict, and that's what we intend to prove.  And we've proved 
    that every day.  Why do you think he doesn't want to come back?

The appellant had not "proved that time after time 
    after time in the last week".  Indeed, he did not prove it at all.

[66]

I do not consider it necessary to review the evidence, as the learned 
    judge did so.

[67]

But two passages from the learned judge's reasons (2003 BCSC 1840) 
    make the point:

[194]  
    Following Mr. Breitzmans testimony with respect to Mr. Russ August 24 memorandum, 
    he was questioned about the invoices he received from Mr. Russ on August 25, 
    1984.  The following is a summary of Mr. Breitzmans testimony with respect 
    to those invoices, none of which were prepared by Mr. Breitzman.  The invoices 
    are referred to collectively as Exhibit 177 (Invoice numbers 2924-2938 - Mineral 
    Gas Company Invoices dated May 7, 1984 with PNR being the recipient and all 
    equipment relating to the commercial Bio-Mass plant):




Invoice #


Equipment Description


Details provided by Breitzman




2924


Equipment 
          related to Bio-Mass shipped from Lawrenceburg to Vancouver  Total $740,660


The 
          equipment did exist at the time the invoice was created but the date 
          of the invoice could not be correct as Breitzman does not believe there 
          was any agreement as of the date given, May 7, 1984, to sell the equipment 
          to Wilder or Pacific Natural Inc.




2925


Bulk Storage System  Total $2,060,000


Equipment did not exist as of August 25, 1984 and certainly 
          not on May 7, 1984, the date given on the invoice.




2926


Plant 
          Delivery System  Total $1,998,000


Equipment 
          did not exist.




2927


Blending 
          and Mixing Train  Total $1,494,000


Equipment 
          did not exist.




2928


Pyrolysis 
          System  Total $1,424,000


Equipment 
          did not exist.




2929


Reaction 
          System  Total $1,290,000


Equipment 
          did not exist.




2930


Metal 
          Recovery System  Basic  Total $2,145,000


Equipment 
          did not exist.




2931


10,000 
          gallon water storage unit  Total $30,000


Equipment 
          did not exist.




2932


Acid Storage Tank and Equipment  Total $114,500


Equipment did not exist.




2933


Gas 
          Transfer System  Total $3,470,000


Equipment 
          did not exist.




2934


Propane 
          Strip and Liquification System  Total $690,000


Equipment 
          did not exist.




2935


Butane 
          Strip and Liquification System  Total $780,000


Equipment 
          did not exist.




2936


Tail 
          Gas Storage System  Total $480,000


Equipment 
          did not exist.




2937


Ash 
          Digestor and Component Equipment  Total $171,000


Equipment 
          did not exist.




2938


Anion 
           Cation Separation Towers  Total $3,120,000


Equipment 
          did not exist.





[195]  
    Of special note with respect to these invoices is that only number 2924 contained 
    equipment that actually existed at the time the invoices were created and 
    that the figures used on the invoices were inflated and not the amount HFI 
    actually expected to receive in return for the equipment.  This evidence is 
    corroborated by the testimony of James Russ.  The actual amount that HFI expected 
    to receive was 29% of the inflated amount provided on the invoices.

[This equipment corresponds in description 
    to the certificate at paragraph 10.]

* * *

[211]  
    Two letters dated October 2, 1984 on Jones, Cation & Company letterhead 
    were given to Mr. Breitzman by Mr. Johnson.  One letter related to the Bio-Mass 
    Project (Exhibit 93-I) and the other to Fly Ash (Exhibit 96).  While Mr. Breitzman 
    signed the letters on October 8, 1984, he had some concerns with respect to 
    their contents.

[212]  
    Mr. Breitzman was hesitant to sign the Bio-Mass letter because the amount 
    on it was different from that given on the purchase orders ($17,200,000 as 
    opposed to $20,007,160).  The amount on the letter was crossed out by Mr. 
    Breitzman and it seems that Mr. Johnson called Mr. Richards with Mr. Breitzmans 
    concern.  Mr. Richards told Mr. Breitzman to cross out the figure and replace 
    it with the correct figure before signing.  Although the letter indicates 
    the invoices were attached, to Mr. Breitzmans knowledge the invoices were 
    not attached when he signed it.

[213]  
    With respect to Mr. Breitzmans concerns regarding the Fly Ash letter, while 
    the right amount was provided he was concerned that the letter gave the impression 
    that the full amount, $14,200,000, was to be paid to HFI when in fact HFI 
    was only expecting to receive 29% of that amount.  These letters were needed 
    as one of the requirements for getting the research tax credit money out of 
    escrow.

[214]  
    Mr. Breitzman testified with respect to two agreements, one relating to Bio-Mass 
    and the other to Fly Ash (collectively Exhibit 142).  The Fly Ash agreement, 
    dated April 8, 1984, was between HFI and J & B.  The Bio-Mass 
    agreement, dated May 7, 1984, was between Mineral Gas Company and PNR.  Mr. 
    Breitzman testified that he signed both agreements under duress in late 1985 
    or early 1986.  Mr. Breitzmans contention that the agreements were signed 
    under duress was based on the following reasons.  For one, the dates given 
    on the agreements had no relation to the actual date that the agreements had 
    been made (Mr. Breitzman had not met Mr. Wilder, Mr. Johnson or any of the 
    others involved with the projects until months after the dates given on the 
    agreements).  Secondly, the content of the agreements would obviate and change 
    everything that they had previously agreed to.  Specifically no equipment 
    was owned and available for purchase at the time the agreements were dated, 
    and additionally the agreements contained terms of payment (purchaser would 
    pay vendor amount on or before December 31, 1987) that had never been talked 
    about or agreed to.  Furthermore, Mr. Breitzman had other concerns with the 
    agreements including the fact that the invoices were not attached to the agreement 
    and there was no reference made to the 29% multiplier.

[68]

The submission of Mr. Wilder that the evidence of Mr. Russ was 
    essential to the Crown's case is simply not, on the whole of the evidence, 
    sustainable.  Had the learned trial judge excluded the evidence of Mr. Russ, 
    he would not have been acting judicially if, on all the remaining evidence, 
    he had failed to convict on the five counts to which the evidence of Russ 
    given at the earlier trial was germane.

[69]

I would dismiss the appeal.

The Honourable Madam Justice Southin

Reasons 
    for Judgment of the Honourable Madam Justice Rowles:

[70]

I have had the privilege of reading in draft the reasons for judgment 
    of Madam Justice Southin.  I agree with my colleague that Mr. Wilders conviction 
    appeal ought to be dismissed for the reasons she has given, save for one point 
    on which I respectfully disagree.  My reasons are confined to the question 
    of whether the learned trial judge erred in admitting the evidence of James 
    Russ as a principled exception to the hearsay rule.

[71]

In Ruling #8, 2002 BCSC 1333, the trial judge considered whether the 
    evidence of Messrs. Gagon and Breitzman, who had testified at Mr. Wilders 
    first trial, ought to be admitted under s. 715(1) of the
Criminal Code
or as a principled exception to the hearsay rule.  He also considered whether 
    the evidence of Mr. Russ, who did not testify at Mr. Wilders first trial 
    but who testified at the trial of Mr. Wilders co-accused on the same Indictment 
    in 1993, ought to be admitted.  As Mr. Russ was not cross-examined by Mr. 
    Wilder in that proceeding, the trial judge held that s. 715(1) was inapplicable 
    in relation to his evidence.  The issue in relation to the evidence of Mr. 
    Russ was whether it was admissible under common law principles.

[72]

Under the heading Admissibility of the evidence under the principled 
    exception to the hearsay rule, the trial judge said, commencing at paragraph 
    159:

[159]    
    In
R. v. Hawkins
, [1996] 3 S.C.R. 1043 Lamer C.J. observed that 
    s. 715 is not a complete code with respect to the admission of hearsay evidence, 
    specifically evidence from a preliminary inquiry.  At para. 152 he stated:

. . . s. 715 is not a "comprehensive code" governing the admissibility 
    of preliminary inquiry testimony.  ...Furthermore, this interpretation is 
    consistent with the
Criminal Code
's
general approach to the 
    law of evidence.  The substantive offences articulated by the
Code
presume the existence of a body of rules of evidence derived from the common 
    law.  While the
Code
modifies and abolishes some rules, it does 
    so only in specific instances and through language to that effect.  Accordingly, 
    if preliminary inquiry testimony does not meet the requirements for admissibility 
    under s. 715, it remains open for the trial judge to consider whether such 
    testimony may still be read into evidence by reference to the principles of 
    the common law.

[160]    
    Accordingly, if the prior testimony of Messrs. Breitzman and Gagon is not 
    admissible under s. 715(1), it may be considered under the principled exception 
    to the hearsay rule.

[161]    
    In articulating and analysing this rule I
will consider not only the admission of the prior testimony 
    of Mr. Breitzman and Mr. Gagon
, but also the admission of Mr. Breitzmans commission 
    evidence and the prior testimony of Mr. Russ, who is now deceased.  The diary 
    of Mr. Russ will be dealt with separately below.

[73]

Based on the observations of Lamer C.J. in
R. v. Hawkins
,
[1996] 3 S.C.R. 1043, it appears to me that
the trial judge was correct in concluding 
    that, quite apart from s. 715(1) of the
Criminal Code
, the principles 
    developed under the common law in cases such as
R. v. Khan
, 
    [1990] 2 S.C.R. 531 and
R. v. Smith
, [1992] 2 S.C.R. 915 provided 
    a potential path to the admissibility of the evidence of Mr. Russ.

[74]

On the question of necessity, the trial judge said at paragraph 184:

[184]    
    Mr. Russ is deceased.  His evidence is material and not available from another 
    source.  As noted above, the death of the declarant is normally sufficient 
    to establish necessity.  In view of his death, I find the admission of Mr. Russs 
    prior testimony to be reasonably necessary.

[75]

On the question of reliability, the trial judge said, in part:

[202]    
    I am not required on this application to assess the ultimate reliability of 
    the statements in question.  In my view, the prior testimony and commission 
    evidence of Mr. Breitzman, Mr. Gagon and Mr. Russ all meet the required 
    threshold of reliability in order to be admissible in this trial.  With respect 
    to the testimony of Mr. Breitzman and Mr. Gagon, I rely specifically 
    on the fact that the testimony was given under oath and subject to extensive 
    cross-examination by Mr. Wilder.  The testimony of Mr. Russ was similarly 
    made under oath, but it was not subjected to cross-examination by Mr. Wilder.  
    Instead, Mr. Russ was cross-examined by four experienced lawyers over six 
    days with respect to his commission evidence and his examination for discovery 
    transcript.

* * *

[205]    
    As was noted above, cross-examination is not a mandatory pre-requisite to 
    admissibility under the principled exception.  In
R. v. Smith
, 
    [1992] 2 S.C.R. 915, the Court stated at p. 935 that the lack of an opportunity 
    to cross-examine goes to weight and not to admissibility.

* * *

[207]    
    In neither
Khan
nor
Smith
was it suggested that 
    the inability of the accused to cross-examine the hearsay declarant at any 
    time infringed any of the accused's
Charter
rights.

[208]    
    In this case, there was, however, some cross-examination on the very issues 
    before this court, and, although it was not by Mr. Wilder, it will assist 
    the court in determining the ultimate reliability of Mr. Russs testimony.

[209]    
    It must also be noted that Mr. Russ had no obvious reason to lie.  He did 
    not have contractual privity with regard to Hydro Fuels contractual dealings 
    with the Wilder group or with the eventual lawsuit.

[210]    
    Mr. Wilder has alleged that the cross-examination of Mr. Russ was directed 
    at deflecting the blame from the co-accused and towards Mr. Wilder.  However, 
    a review of the transcripts does not support such a view.

[211]    
    Mr. Russ gave his testimony under oath and was subject to extensive cross-examination 
    on issues relevant to this court.  In my view, that constitutes adequate circumstantial 
    safeguards to meet the requirements of threshold reliability in this case.

[76]

In my opinion, the trial judges conclusion that the evidence of Mr. 
    Russ was admissible as a principled exception to the hearsay rule is legally 
    correct, for substantially the reasons the trial judge gave.

[77]

I would dismiss the appeal.

The Honourable Madam Justice Rowles

I agree:


The 
    Honourable Madam Justice Ryan


